Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donahoe (U.S. 20080287299).
Regarding claim 22, Donahoe discloses A dart point, the dart point having a distal end, a middle portion and a proximal end; wherein:
 the distal end is tapered to a point (Fig. 2, point 44); 
the middle portion is substantially cylindrical (Fig. 2, middle portion 45); 

 wherein the proximal end further comprises a joining part (Fig. 2, joining part 47) which, in use, fits into a dart barrel, and wherein the joining part further comprises a thread (Fig. 2, joining part 47 has threads), useable to screw the dart point to a dart barrel
	wherein the tapered retaining surface is between the middle portion and the joining part (see annotated figure below)

    PNG
    media_image1.png
    252
    254
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    221
    340
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 17, 19, 23, 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Donahoe (U.S. 20080287299)
Regarding claim 1, Donahoe discloses A dart point, the dart point having a distal end, a middle portion and a proximal end; wherein:
 the distal end is tapered to a point (Fig. 2, point 44); 
the middle portion is substantially cylindrical (Fig. 2, middle portion 45); 
and the proximal end comprises a generally incompressible tapered retaining portion (Fig. 4a, 73) having a substantially continuous tapered retaining surface, being generally frusto-conical, wherein the taper becomes narrower in the direction passing from the distal end to the proximal end of the dart point, wherein the taper terminates in a blunt rear end (see annotated figure below),
 wherein the proximal end further comprises a joining part (Fig. 2, joining part 47) which, in use, fits into a dart barrel, and wherein the joining part further comprises a thread (Fig. 2, joining part 47 has threads), useable to screw the dart point to a dart barrel
While Donahoe does not explicitly disclose wherein the joining part is between the middle part and the tapered retaining surface, Donahoe discloses joining part 47, middle part 45 and tapered retaining surface and would be a matter of rearrangement of parts to place the joining part between the middle part and tapered retaining surface as an obvious design choice as no criticality is given and would In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) 

    PNG
    media_image1.png
    252
    254
    media_image1.png
    Greyscale


Regarding claim 2, Donahoe discloses the claimed invention substantially as claimed, as set forth above in claim 1.
While Donahoe does not explicitly disclose the angle of the taper is from 1° to 20° to the longitudinal axis of the dart point, Donahoe discloses a tapered retaining surface as seen in Fig. 4A, tapered region 73 and the court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the angle of the taper in Donahoe as a matter of design choice as no criticality has been noted and one of ordinary skill would readily recognize the angle of the taper would be matched to the corresponding surface of the adapter to provide a secure connection (Par. 72) See in re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 3, Donahoe discloses the claimed invention substantially as claimed, as set forth above in claim 2.
Donahoe does not explicitly disclose the angle of the taper is from 3° to 15°, Donahoe discloses a tapered retaining surface as seen in Fig. 4A, tapered point 73 and the court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the angle of the taper in Donahoe as a matter of design choice as no criticality has been noted and one of ordinary skill would readily recognize the angle of the taper would be matched to the corresponding surface of the adapter to provide a secure connection (Par. 72) 
Regarding claim 4, Donahoe discloses the claimed invention substantially as claimed, as set forth above in claim 3.
	While Donahoe does not explicitly disclose the angle of the taper of the tapered retaining surface is from 6.5° to 7.5°, Donahoe discloses a tapered retaining surface as seen in Fig. 4A, taper region 73, and the court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the angle of the taper in Donahoe as a matter of design choice as no criticality has been noted and one of ordinary skill would readily recognize the angle of the taper would be matched to the corresponding surface of the adapter to provide a secure connection (Par. 72) 
Regarding claim 6, Donahoe discloses the claimed invention substantially as claimed, as set forth above in claim 1.
While Donahoe does not explicitly disclose the angle of the taper of the tapered retaining surface is from 10° to 60° to the longitudinal axis of the dart point, Donahoe discloses a tapered point as seen in Fig. 4A, tapered region 73, and the court found that where the general conditions of a claim are MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the angle of the taper in Donahoe as a matter of design choice as no criticality has been noted and one of ordinary skill would readily recognize the angle of the taper would be matched to the corresponding surface of the adapter to provide a secure connection (Par. 72) 
Regarding claim 7, Donahoe discloses the claimed invention substantially as claimed, as set forth above in claim 6.
While Donahoe does not explicitly disclose the angle of the tapered retaining surface is between 30° and 60°, Donahoe discloses a tapered retaining surface as seen in Fig. 4A, tapered retaining surface 73, and the court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the angle of the taper in Donahoe as a matter of design choice as no criticality has been noted and one of ordinary skill would readily recognize the angle of the taper would be matched to the corresponding surface of the adapter to provide a secure connection (Par. 72) 
Regarding claim 8, Donahoe discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Donahoe discloses the generally incompressible tapered retaining portion comprises a first substantially continuous tapered retaining surface (see Fig. 4A, tapered region 73 is frustoconical in shape), being generally frusto-conical, wherein the taper becomes narrower in the Page 3 of 14direction passing from the distal end to the proximal end of the dart point (see Fig. 4A, tapered region 73 narrows in direction from distal to proximal end)
Donahoe does not explicitly disclose a second substantially continuous tapered retaining surface, being generally frusto-conical, wherein the taper becomes narrower in the direction passing from the distal end to the proximal end of the dart point, wherein the first and second tapered retaining surfaces are spaced apart from each other in a direction parallel with the longitudinal axis of the dart point, Donahoe discloses a second surface may have a tapered shape (Par. 72, Lns. 13-16, surface 70 may include tapered shape)  and therefore would have been obvious as a matter of change in shape to provide a surface to correspond with the mating surface and one of ordinary skill in the art would have readily recognized a desired shape would have been obvious as a matter of choice and changes in shape of a claimed invention do not render it nonobvious over the prior art absent persuasive evidence that the particular configuration was significant. MPEP 2144.04 (IV)(B)	
Regarding claim 9, Donahoe discloses the claimed invention substantially as claimed, as set forth above in claim 8.
Donahoe discloses the angle of taper of the first and second tapered retaining surfaces is the same or substantially the same (Par. 72 Lns. 10-16 can have two tapered surfaces to correspond with mating surface, which would then be substantially the same angle), or wherein the angle of taper of the first tapered retaining surface is different from the angle of taper of the second tapered retaining surface.
Regarding claim 10, Donahoe discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Donahoe discloses the tapered retaining surface is substantially straight (see Fig. 4A, tapered region 73 has straight retaining surface in cross section) in cross-section.
	Regarding claim 17, Donahoe discloses a dart barrel, the dart barrel having a proximal end (Fig. 2, 21 with insert 30 which constitutes part of the barrel), a middle portion (Fig. 1 22) and a distal end (Fig. 1, 28); the proximal end of the dart barrel has an aperture (Fig. 2, cavity 33)

wherein the aperture further comprises a void (Fig. 2, void 34), 
the void being a continuation Page 5 of 14of the aperture, the void being between the taper of the aperture and the proximal end of the dart barrel (Fig. 2, void 34, between taper of aperture 33 and proximal end 28) and the void being configured to receive the joining part of a dart point, and having a thread (Par. 49 Lns. 14-16, second region includes threads to mate with dart point threads) such that a threaded joining part of a dart point can be screwed into the dart barrel.
While Donahoe does not explicitly disclose wherein a tapered region, wherein the tapered region becomes narrower in the direction passing from the proximal end to the distal end of the dart barrel, Donahoe discloses the dart tip has a tapered region with corresponding mating surface (Par. 72, Lns. 10-16, dart tip has tapered region 73 which corresponds to mating surface of the adapter 30, therefore, aperture 33 has tapered region) and therefore would have been obvious to have a tapered region as claimed.
While Donahoe does not explicitly disclose wherein the tapered region terminates in a blunt rear end, Donahoe discloses a threaded region 73 which has a blunted tapered region and corresponding mating surface (Par. 72, Lns. 10-16) and therefore, would have been obvious to terminate the tapered region in a blunt end to match the tapered region as claimed
Regarding claim 19, Donahoe discloses a combination of the dart point of claim 1 (see above explanation of claim 1) and the dart barrel of claim 17 (see above explanation of claim 17), wherein the angle of the tapered retaining surface and the angle of the tapered regions of the aperture of the dart barrel are the same (Par. 72 Lns. 10-16, tapered region 73 mates to corresponding surface i.e. angles are the same), or wherein the angle of the taper of the tapered retaining surface is such that if the dart 
Regarding claim 23, Donahoe discloses a dart barrel, the dart barrel having a proximal end (Fig. 2, 21 with insert 30 which constitutes part of the barrel), a middle portion (Fig. 1 22) and a distal end (Fig. 1, 28); the proximal end of the dart barrel has an aperture (Fig. 2, cavity 34)
and the aperture is configured to receive a dart point (see Fig. 2, aperture 33 receives dart point), such that the proximal end of the dart point is securable in the proximal end of the dart barrel,
wherein the aperture further comprises a void (Fig. 2, void 33), 
the void being a continuation Page 5 of 14of the aperture, the void being between the taper of the aperture and the distal end of the dart barrel (Fig. 2, void 33, between taper of aperture 34 and proximal end 38) and the void being configured to receive the joining part of a dart point, and having a thread (Par. 49 Lns. 14-16, second region includes threads to mate with dart point threads) such that a threaded joining part of a dart point can be screwed into the dart barrel.
While Donahoe does not explicitly disclose wherein a tapered region, wherein the tapered region becomes narrower in the direction passing from the proximal end to the distal end of the dart barrel, Donahoe discloses the dart tip has a tapered region with corresponding mating surface (Par. 72, Lns. 10-16, dart tip has tapered region 73 which corresponds to mating surface of the adapter 30, therefore, aperture 33 has tapered region) and therefore would have been obvious to have a tapered region as claimed.
Regarding claim 24, Donahoe discloses the claimed invention substantially as claimed, as set forth above in claim 2.
While Donahoe does not explicitly disclose the angle of the taper of the tapered retaining surface is from 5° to 10° to the longitudinal axis of the dart point, Donahoe discloses a tapered retaining surface as seen in Fig. 4A, tapered region 73 and the court found that where the general conditions of a MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the angle of the taper in Donahoe as a matter of design choice as no criticality has been noted and one of ordinary skill would readily recognize the angle of the taper would be matched to the corresponding surface of the adapter to provide a secure connection (Par. 72) 
Regarding claim 25, Donahoe discloses the claimed invention substantially as claimed, as set forth above in claim 6.
While Donahoe does not explicitly disclose the angle of the taper of the tapered retaining surface is from 40° to 50° to the longitudinal axis of the dart point, Donahoe discloses a tapered retaining surface as seen in Fig. 4A, tapered region 73 and the court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the angle of the taper in Donahoe as a matter of design choice as no criticality has been noted and one of ordinary skill would readily recognize the angle of the taper would be matched to the corresponding surface of the adapter to provide a secure connection (Par. 72) 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Donahoe (U.S. 20080287299) in view of Clarke (GB 1486921) 
Regarding claim 20, Donahoe discloses a method of assembling a dart, the method comprising the steps of: providing a dart point in accordance with claim 1 (see above explanation of claim 1); 
providing a dart barrel in accordance with claim 17 (see above explanation of claim 17);
Donahoe does not disclose and 24attaching the dart point to the dart barrel so that the tapered surfaces lock together 
Clarke discloses attaching the dart point to the dart barrel so that the tapered surfaces lock together (Col. 3 Lns. 52-56, socket 11 pushed onto spigot 6 and snaps into engagement)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Donahoe to incorporate the teachings of Clarke since Donahoe discloses a dart tapering insert and Clarke discloses using a tapered connection to secure a dart point and the combination would result in a device that provides the advantage of providing a threadless connection to easily attach and detach a dart point and would further be a substitution of known equivalents andan express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) MPEP 2144.06 (II)
	
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Donahoe (U.S. 20080287299) in view of Lu (U.S. 5967915) 
Regarding claim 13, Donahoe discloses the claimed invention substantially as claimed, as set forth above in claim 1.
However, Donahoe does not disclose the middle portion includes a gripping profile, which comprises a region of the middle portion having a cross-sectional shape including one or more flat or substantially flat surfaces.
Lu discloses the middle portion includes a gripping profile (Fig. 4A, middle portion 322 has ridges providing gripping profile)
While Lu does not explicitly disclose which comprises a region of the middle portion having a cross-sectional shape including one or more flat or substantially flat surfaces, this would be a matter of change in shape and one of ordinary skill in the art would have readily recognized a desired shape would 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Donahoe to incorporate the teachings of Lu since Donahoe discloses a dart point with connection means and Lu discloses a dart point connection with threaded means and the combination would result in a device that provides the advantage of providing increased grip when throwing a dart due to the ridges providing extra friction 

Allowable Subject Matter
Claims 14-16 are allowed.
Regarding claim 14, the amendments put claim 14, which was previously objected to into independent form and is therefore now in condition for allowance. 
Claim 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 21, the limitations of the middle portion including a weakened portion where the weakened portion has a cross-section thinner in at least one direction compared to the cross sections of the regions in the middle portion was not found or suggested by the prior art. 

Response to Arguments
Applicant's arguments filed 2/25/2021 have been fully considered but they are not persuasive. 
Regarding the arguments directed towards the objections and 112 rejections, the amendments correct the previous issues and these are now removed.

While Donahoe is related to archery equipment, it is argued that the claimed structure is directed towards the arrangement of a tip, middle portion, tapered retaining surface and joining part and that an archery arrow is essentially a large dart. Therefore, as Donahoe discloses the claimed structure, the disclosure of Donahoe reads on the limitations of the claimed invention. 
While the invention may be directed towards the use in the sport of darts, apparatus claims are defined by what the device is, rather than what it is used for. As an arrow is essentially a large dart, taking the language of “a dart point” under BRI, Donahoe would be able to properly cover the limitations claimed. The structure claimed has to do with the connection between the dart point and body, and as Donahoe discloses the same structure, the disclosure would read on the claimed limitations. 
Regarding the arguments directed towards Donahoe not being analogous art, is argued that the invention is related towards a dart point which can be easily removed for replacement, and Donahoe, while in the archery field, provides a removable point which can be used for solving the same problem, and therefore would be analogous in the sense that it would be reasonably pertinent to the problem faced by the inventor. Both are projectile devices with removable points and therefore the problems faced by both would be similar. 
Regarding claim 17, it is argued that the action above using Donahoe has been modified in response to the amendments made. As applicant notes the proximal end is the rear of the dart, as seen above, Donahoe would disclose the void 34 between the aperture 33 and the proximal end as required by claim 17 as the void 34 is between the aperture 33 and the rear of the arrow. 
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RKP/
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711